Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered January 10, 1994, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s claim that the evidence was legally insufficient is without merit, and the verdict was not against the weight of the evidence. Nothing in the complainant’s testimony was such as to demonstrate that the jury’s verdict was manifestly erroneous or so plainly unjustified as to require its reversal (People v Bartley, 220 AD2d 207). Such testimony was not rendered incredible simply because the proceeds of the robbery were not found on defendant (People v Cruz, 173 AD2d 320, 321). Nor does the fact that the complainant did not give a full description of the perpetrators to the police before pointing them out from the patrol car warrant rejection of the testimony. Concur—Rosenberger, J. P., Wallach, Rubin, Nardelli and Mazzarelli, JJ.